DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim and Specification Objections
The response received 04 December 2020 has overcome each of the prior objections to the specification and claims, and therefore they have all been withdrawn.

New Grounds of Claim Objections
Claims 1, 2, 20 and 21 are objected to because of the following informalities:  
A.   In claim 1, note that the added “wherein” clause at the last 4 lines of the claim is grammatically incorrect since it has no verb and is only a list, i.e., in the same way that “wherein A, B, C, and D” is not grammatically correct (i.e. wherein A, B, C, and D what?).  This could be corrected in several ways such as by changing claim 1, the fourth from last line to:   - - an inactive area comprising a vertical plane, wherein the vertical plane comprises the substrate, the first… - -  or  - - an inactive area comprising a vertical plane that comprises the substrate, the first… - -.
Claim 20 has the same issue at lines 10-13 thereof, and claim 20, line 10 should be changed in a similar fashion to the change decided upon for claim 1 as discussed above.  

B.   Each of claims 2 and 21, on line 5 thereof recites “a cantilever portion” and then on line 6 thereof recites “each cantilevered portion” (emphasis added) which is ed - -  in both locations (i.e. by changing line 5) in view of its use in claim 8, line 2 thereof.
Appropriate correction is required.

Withdrawn Claim Rejections - 35 USC § 112
The response received 04 December 2020 has overcome each of the prior 112 rejections, which have therefore all been withdrawn.

Particularly of note is that Applicants’ arguments regarding claim 20 on page 11 of the response have clarified the claim meaning regarding the “bent” portion of the second electrode and that “adjacent” on the last line of the claim modifies “the second electrode”.  In other words, it is understood that the “gap region surrounds a portion of the second electrode adjacent to the active area” (see claim 20, the last 2 lines thereof) which is the “portion of the second electrode outside the active area” that is “bent…” (see claim 20, line 14). 

Withdrawn Double Patenting
The response received 04 December 2020 by the amendments to claim 1, has overcome the prior Double Patenting rejections, and they are therefore all withdrawn.

Withdrawn Claim Rejections - 35 USC §§ 102 and 103
The response received 04 December 2020 by the amendments to the claims has overcome all previous prior art rejections based on the Nishihara and Schmidhammer references, and therefore all previous prior art rejections have been withdrawn.

New Grounds of Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Oka U.S. 2005/0269904 (of record).
Regarding claims 1 and 5, the embodiment of Figs. 5-7 of Oka (see e.g. section [0055], lines 1-3 thereof) discloses an acoustic resonator comprising:  a substrate 10; a first electrode 12; a second electrode 14; a piezoelectric layer 13 positioned between the first electrode 12 and the second electrode 14; an acoustic reflector, which is a cavity 11, positioned between the first electrode 12 and the substrate 10; an active area that is bounded by the edges of the cavity 11 such as the left and right side edges of the cavity 11 in Fig. 5, the active area comprising the acoustic reflector cavity 11, the first electrode 12 overlapping and in contact with the acoustic reflector cavity 11, the piezoelectric layer 13 overlapping and in contact with the first electrode 12, and the second electrode 14 overlapping and in contact with the piezoelectric layer 13, wherein 
Regarding claim 6, the active area is a polygon having four sides.
Regarding claims 2, 7 and 8, the acoustic resonator further comprises an interconnection side at interconnection electrode 14a (as labeled in Fig. 5 and obviously incorrectly labeled at the bottom side of Fig. 6), the interconnection side comprising a bridge portion of the second electrode 14 that is bridging over air to connect to interconnection electrode 14a, wherein a bridge gap exists between the piezoelectric layer 13 and the second 
Regarding claim 3, the gap region comprises an air gap since the device of Fig. 5 is formed after the sacrificial layers 20, 21 of Fig. 14 are removed (see section [0065]).

New Grounds of Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 10, 12, 13 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Oka U.S. 2005/0269904 (of record) in view of Ruby et al. U.S. 2006/0071736 (of record) {Ruby hereinafter}.
Oka discloses the invention as discussed above.  Further regarding claims 12 and 15, the previously discussed second electrode 14 cantilevered portions that hang over the edge of the top of the piezoelectric layer 13 are considered to be the recited “plurality of wing structures” since Applicants’ specification at section [0300] (see the last two lines thereof) discloses that the “cantilever” and “wing” are synonymous.
	However, Oka does not disclose “a portion of the second electrode in the active area comprises a main element that has a main thickness”, and either a “raised frame element” (claim 10) having a “thickness that is greater than the main thickness” or a “recessed element” (claim 13) that “has a recess thickness that is less than the main thickness”, either of which are “in the active area” and “equidistant at all points from an adjacent one of the plurality of wing structures” (claims 12 and 15).
	As discussed in section 20 of the prior Office action, Ruby discloses that in the art of acoustic resonators it would have been known to use, in the active area of the resonator, both raised frame elements 182 (see e.g. Fig. 9) and recessed elements (not labeled but see section [0053] and see also Figs. 6, 11 and 12) adjacent the raised frame elements, i.e. the recessed elements are the portions between raised frame 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the acoustic resonator of Oka (Figs. 5-7) by having provided the second electrode 14 with a frame element including a “raised frame element” and/or a “recessed element” in the active area as suggested by the exemplary teaching of Ruby (see e.g. Fig. 9), because such an obvious modification would have provided the advantageous benefits of reflecting certain wavelengths of lateral modes to improve Q of the resonator and increase energy trapping as explicitly suggested by Ruby (see sections [0053]-[0054]), wherein such benefits to be achieved would have motivated one of ordinary skill in the art to have made the modification.
Additionally regarding claims 12 and 15, as can be seen in the Ruby top view of Fig. 4, and as discussed in the prior Office action at section 20, the last two paragraphs thereof, forming such raised and recessed frames at equal distances at all points from an adjacent one of the plurality of wing structures would have been obvious to one of ordinary skill in the art at the time of filing of the invention for reasons of record, being the same reasons stated in the prior Office action in the similar rejection section 20 at the last paragraph thereof.  That is, because Ruby specifically suggests that regions of different impedances be so arranged at equal distances (see Fig. 4) of one-quarter .

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Oka U.S. 2005/0269904 (of record) in view of Ruby U.S. 2006/0071736 (of record) as applied to claim 10 above, and further in view of Umeda U.S. 2010/0134210 (of record).
The Oka/Ruby combination discloses the invention having a raised frame element as discussed above.
However, the Oka/Ruby combination does not show the resonator also comprising a passivation layer over both the second electrode main element and raised frame element, wherein a first portion of the passivation layer disposed over the raised frame element is raised as compared to a second portion of the passivation layer disposed over the main element.
As discussed in the prior Office action similar rejection at section 22 thereof and partially repeated here, Umeda shows how passivation layers, which are synonymous with protection layers 16 (see e.g. Figs. 1a, 5 and 9b), are typically formed over raised frame elements 14, 15, that may also be formed on the top second electrode as raised frames 32, 34 shown in Figs. 10a-b, and wherein because the protection/passivation layer 16 is formed in one step of Fig. 9b (see section [0127]) at one thickness, it is necessarily raised over the raised frame element 14, 15, 32, 34 of the top second electrode as compared to the main element center portion of the top second electrode.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the acoustic resonator of the Oka/Ruby combination by having added a passivation/protection layer as specifically suggested, although not shown, by Ruby (see Ruby at e.g. section [0076], lines 4-7 thereof, as well as sections [0015], [0029], [0035], and [0080]) in order to provide the known benefit of protection from environmental factors, and wherein the formation of such a passivation layer over the raised frame element of Ruby (see Fig. 182 in Fig. 9 that has been added to the resonator of Oka in the combination) in one step would have resulted in the passivation layer having a first portion over the raised frame element that is raised as compared to a second portion at a lower level on the center portion main element of the top second electrode as suggested and evidenced by the exemplary teaching of Umeda (see Figs. 1, 5 and 9b) which specifically shows a passivation layer 16 that is raised over the raised frame portions as compared to the center main element portion of the resonator.  In other words, Ruby specifically suggests adding a passivation layer over a top second electrode having raised frame elements and recessed frame elements, and when adding such a passivation layer, it would have been obvious to one of ordinary skill in the art to have formed it in one step and at a constant thickness as suggested by Umeda (see Fig. 9b and section [0127]) for the benefits of the fewest processing steps .

Allowable Subject Matter
Claims 20 and 21 are allowable over the prior art of record.

Claims 4, 9, 14, 16, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicants’ arguments with respect to the prior claim rejections (102s) and the references to Nishihara (see e.g. the response page 17) and Schmidhammer, and the prior claim rejection combinations (103s) of Nishihara or Schmidhammer with Ruby, Feng and/or Umeda (see e.g. the response page 23) have been considered, but they are moot because the new grounds of rejection rely on a completely different primary reference of record to Oka, and so do not rely on any reference applied in the prior rejection of record for teaching or matter specifically challenged in the argument being the subject matter added by amendment (see e.g. claim 1, the last 4 lines thereof as argued at the response pages 17 and 23 noted above).

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA SUMMONS whose telephone number is (571)272-1771.  The examiner can normally be reached on M-Th, M-F: 10:30am-8:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





bs 								/BARBARA SUMMONS/March 16, 2021                                                             Primary Examiner, Art Unit 2843